Citation Nr: 0807041	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for bilateral 
cellulitis of the feet.

5.  Entitlement to service connection for nasolacrimal 
obstruction of the left tear duct.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for osteoarthritis.

8.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected allergic rhinosinusitis.

9.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for depression, a bladder problem, a kidney 
problem, bilateral cellulitis, a condition manifested by 
obstruction of the left tear duct, tinnitus, and 
osteoarthritis.  The RO granted service connection for 
allergic rhinosinusitis and hypertension which were each 
rated as 10 percent disabling, effective from March 2005.  

The veteran presented testimony at a personal hearing in July 
2007 before the undersigned. 

The issues of entitlement to service connection for a bladder 
disorder, a kidney disorder, nasolacrimal obstruction of the 
left tear duct, bilateral cellulitis of the feet, tinnitus, 
osteoarthritis, and depression are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that the veteran has had three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting; or, had radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Nasal polyps are not shown.  

2.  The veteran has a history of elevated blood pressure and 
continuous medication is required for control of his 
hypertension; but the competent and probative medical 
evidence does not show diastolic pressures predominantly 110 
or more or systolic blood pressures predominantly 200 or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
allergic rhinosinusitis are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.97, Diagnostic Codes (DCs) 6522-6512 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March, April, May, July, 
August, and November 2005 and March 2006; a rating decision 
in December 2005; a statement of the case in May 2006; and a 
supplemental statement of the case in May 2007 and June 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating for allergic 
rhinosinusitis and hypertension.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities and separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2007).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2007).

Sinusitis

The veteran disagreed with the initial 10 percent evaluation 
assigned when service connection was granted for allergic 
rhinosinusitis.  He contends that his condition is worse than 
currently evaluated and a higher disability rating should be 
warranted.

The veteran's allergic rhinosinusitis has been evaluated as 
10 percent disabling under DCs 6522-6512.  Hyphenated 
diagnostic codes are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).

Under Diagnostic Code 6522 for evaluating allergic or 
vasomotor rhinitis, a 10 percent rating is warranted without 
polyps but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted for allergic rhinitis with 
polyps.  38 C.F.R. § 4.97, DC 6522 (2007).

Diagnostic Code 6512 pertains to chronic frontal sinusitis 
and is evaluated under the General Rating Formula for 
Sinusitis.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6512, Note (2007).

Service medical records show that the veteran underwent sinus 
surgery in December 1990 in service.  At his retirement 
examination in December 1998 he reported having or having had 
sinusitis.  The clinical evaluation for his sinuses was 
normal.  

At a VA examination in November 2005 the veteran reported the 
history of the onset of his sinus condition, the sinus 
surgery in service, and the sneezing and nasal congestion he 
experienced.  He denied having a history of incapacitating 
episodes.  He reported having three non-incapacitating 
episodes of sinusitis lasting more than 14 days per year.  
Symptoms during these episodes included headache, fever, and 
sinus pain.  He claimed to have two to three allergy attacks 
per year with each attack lasting for two to three weeks.  
Symptoms related to rhinitis were nasal congestion, excess 
nasal mucous, itchy nose, watery eyes, and sneezing.  

Clinical findings were no evidence of sinus disease or active 
sinus disease.  There was 40 percent left nasal obstruction 
and 40 percent right nasal obstruction.  No nasal polyps were 
present and there was no septal deviation.  Permanent 
hypertrophy of turbinates from bacterial rhinitis, 
rhinoscleroma, tissue loss, scarring, and deformity of the 
nose were not shown.  There was no evidence of Wegener's 
granulomatosis or granulomatous infection.  Findings of a 
nasal endoscopy and anterior rhinoscopy revealed midline 
septum, hyperemic congested turbinates, and watery nasal 
discharge.  No intranasal mass or polyps were seen.  The 
ostium was wide and still patent on both sides.  The 
diagnosis was allergic rhinosinusitis.  

In February 2006, the veteran wrote that he had more than 
three incapacitating episodes per year of sinusitis that 
required prolonged antibiotic treatment and had been 
characterized by headaches, pain, and purulent discharge or 
crusting.  Polyps had been taken out during his operation and 
he was advised that it would repeat.  

A VA outpatient treatment record shows the veteran was seen 
in April 2006 for recurrence of allergic symptoms, nasal 
congestion, and sneezing episodes.  It was noted that he was 
maintained on nasal spray and oral antihistamines.  
Rhinoscopy revealed boggy turbinates, congested with minimal 
septal deviation.  The assessment was allergic rhinitis and 
sinusitis and medication was continued.  A follow-up 
consultation was not needed.  

Private medical records show the veteran was seen in December 
2005 and January 2006 for sinus symptoms.  The impression of 
an x-ray in May 2007 was pansinusitis.  The nasal septum 
remained midline.  His doctor thought sinus surgery should be 
scheduled.  

At a VA sinuses examination in August 2007, it was noted that 
the course of the veteran's condition was progressively 
worse.  It was intermittent with remissions.  He denied a 
history of incapacitating episodes.  He reported having non-
incapacitating episodes with symptoms of fever, purulent 
drainage, and sinus pain.  These non-incapacitating episodes 
occurred five times a year for more than 14 days duration.  
His rhinitis symptoms were nasal congestion, excess nasal 
mucous, itchy nose, watery eyes, and sneezing.  His sinus 
symptoms were purulent nasal discharge, headaches, and sinus 
tenderness.  He had occasional breathing difficulty.  

Clinical examination found no evidence of sinus disease.  
There was 30 percent nasal obstruction bilaterally.  The 
presence of nasal polyps or septal deviation was not shown.  
Permanent hypertrophy of turbinates from bacterial rhinitis, 
rhinoscleroma, and tissue loss, scarring, or deformity of the 
nose were not shown.  There was no evidence of Wegener's 
granulomatosis or granulomatous infection.  A nasal endoscopy 
and rhinoscopy showed a midline septum and no intranasal mass 
or polyp.  The diagnoses were allergic rhinitis and chronic 
sinusitis.  An August 2007 CT scan revealed right frontal and 
ethmoid sinusitis with signs of chronicity in the former and 
mild rightward nasal septal deviation.

The veteran testified in July 2007 as to the symptoms and 
manifestations of his allergic rhinosinusitis.  

After considering all the evidence of record, the Board finds 
that an initial rating in excess of 10 percent is not 
warranted for the veteran's service-connected allergic 
rhinosinusitis.

VA and private medical treatment records show a history of 
ongoing symptoms of allergic rhinosinusitis.  However, the 
evidence does not reflect that the veteran has had three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Surgery was performed many years 
earlier; however, the evidence does not show that it was 
radical sinus surgery, or the presence of chronic 
osteomyelitis or repeated surgeries due to the service-
connected allergic rhinosinusitis.  Although the veteran has 
indicated that surgery has been recommended, to date there is 
no evidence that additional sinus surgery has been performed.  

Although the veteran claims symptomatology that would warrant 
a 30 percent rating, the medical evidence of record does not 
reflect such symptomatology.  While the evidence shows that 
the veteran continues to seek treatment for sinusitis, his 
condition is not shown to have increased in severity to the 
extent that a higher rating is warranted. 

Based on the treatment records and VA examinations, it does 
not appear that the veteran suffers from allergic 
rhinosinusitis with three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  
Although the veteran wrote in his notice of disagreement that 
he had more than three incapacitating episodes per year that 
required prolonged antibiotic treatment the medical evidence 
does not show that he required bed rest and treatment by a 
physician three times a year.  Moreover, at two VA 
examinations, one before and one after receipt of his notice 
of disagreement, the veteran denied having incapacitating 
episodes.  More than six non-incapacitating episodes of 
sinusitis a year are not shown.  At the VA examination in 
November 2005, the veteran reported having three non-
incapacitating episodes a year and at the August 2007 VA 
examination he reported having five non-incapacitating 
episodes a year.  Therefore entitlement to a rating in excess 
of 10 percent under DC 6512 is not shown.  

The medical evidence of record does not show the current 
presence of polyps, therefore a 30 percent evaluation is not 
warranted under DC 6522.

Thus, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under DC 6522-6512.  38 C.F.R. § 4.97 (2007).

In reaching this decision, the Board finds that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  The 
evidence in this case does not show that the disability 
causes a marked interference with employment, and there is no 
evidence that the veteran has been hospitalized due to his 
sinusitis.  Accordingly, the Board finds that the impairment 
resulting from the veteran's sinusitis is appropriately 
compensated by the currently assigned schedular rating.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating for allergic 
rhinosinusitis might be warranted for any period of time 
during the pendency of this appeal.  But there is no evidence 
that the veteran's allergic rhinosinusitis has been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent rating at any time 
during the period of this initial evaluation.

Accordingly, upon careful review of the record, the Board 
finds that the overall disability picture does not meet or 
more nearly approximate the criteria contemplated for a 
schedular rating in excess of 10 percent disability under the 
rating criteria.  38 C.F.R. § 4.7 (2007).  As the 
preponderance of the evidence is against the veteran's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Hypertension

The veteran disagreed with the initial 10 percent rating 
assigned for hypertension.  He contends that his hypertension 
is worse than currently evaluated and a higher disability 
rating is warranted.

The veteran's hypertension is evaluated under 38 C.F.R. § 
4.101, Diagnostic Code 7101 which provides that a 10 percent 
disability rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
warranted when the diastolic pressure is predominantly 100 or 
more; the systolic pressure is predominantly 160 or more; or 
with a history of diastolic pressure predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent disability rating is warranted when the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure predominantly is 200 or more.  A 40 percent rating 
is warranted for diastolic pressure predominantly 120 or 
more; a 60 percent rating is warranted where diastolic 
pressure is 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note 1 (2007).

At the veteran's retirement examination in December 1998, his 
blood pressure was 118/74.  A full cardiac work up in 
November 1998 was within normal limits.  

At a November 2005 VA hypertension examination, the medical 
history indicates that the date of onset was in the late 
1990s.  The veteran had collapsed while standing during a 
uniform inspection.  On consultation he was found to have 
elevated blood pressure.  He first started treatment with 
diet and exercise and after several years was prescribed 
medication.  He continued taking medication.  He complained 
of dizziness.  His cardiac examination was normal.  On a 
first set of blood pressure readings, two were 190/90 and a 
third was 190/100.  A second set of blood pressure readings 
taken one to two hours after the first set were 170/120 while 
sitting, 190/120 while standing, and 190/120 while lying.  
The diagnosis was hypertension.

At a VA examination approximately six days later for another 
disorder, his blood pressure was 150/90.  

Private medical records and VA outpatient treatment records 
in the claims file from March 2006 to March 2007 show that 
the veteran's blood pressure readings were less than 200 for 
systolic pressure and less than 110 for diastolic pressure.  

The veteran testified in July 2007 as to the symptoms and 
manifestations of his hypertension.  He continued to take 
medication for his hypertension.

At a VA examination in July 2007, it was noted that 
continuous medication was needed to control hypertension.  At 
the examination he was not in cardiorespiratory distress.  
His blood pressure readings were 150/90, 140/90, and 150/90.  
The diagnosis was hypertension.  Hypertensive heart disease 
was not present.  

After careful review of all the evidence in this case, the 
Board finds that an initial rating in excess of 10 percent 
for hypertension is not established during any part of the 
period under consideration.  The medical evidence of record 
shows that the veteran has a history of elevated blood 
pressure and continuous medication has been required for 
control of his hypertension.  But the medical evidence fails 
to show that the manifestations warrant a higher rating of 20 
percent for hypertension.  The Board has carefully reviewed 
the clinical records, which contain multiple blood pressure 
readings.  But the next higher rating does not just require 
one or a few readings, which show a diastolic pressure of 110 
or more, or a systolic pressure of 200 or more.  Rather, the 
readings must be predominantly 110 or more for the diastolic 
pressure, or predominantly 200 or more for the systolic 
pressure.  None of the veteran's systolic pressure readings 
have been 200 or more.  At his examination in November 2005, 
a second set of blood pressure readings showed a diastolic 
pressure of 120.  However, a prior set of readings at the 
same examination showed diastolic pressure less than 110.  
Other medical records show diastolic pressure less than 110.  
Thus, the predominant diastolic reading is less than 110.  
Generally, the records show that the veteran's blood pressure 
is well controlled by prescribed medications.  Therefore, the 
Board finds that the record fails to establish that the 
requirements for a 20 percent rating have been met.

In reaching this determination, the Board has considered 
whether a higher rating for hypertension might be warranted 
for any period of time during the pendency of this appeal.  
However, there is no evidence that the veteran's hypertension 
has been persistently more severe than the extent of 
disability contemplated under the assigned 10 percent rating 
at any time during the period of this initial evaluation.

Lastly, the Board finds that there is no evidence showing 
that the veteran's hypertension presents so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis during the 
pendency of this appeal.  38 C.F.R. § 3.321.  The record is 
devoid of evidence showing that the veteran's hypertension 
results in marked interference with employment (beyond that 
contemplated in the assigned rating) or has required periods 
of hospitalization.

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent initial evaluation assigned 
for hypertension adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent, the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for allergic rhinosinusitis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.


REMAND

The veteran seeks service connection for tinnitus.  He claims 
that he was exposed to acoustic trauma in service when 
shooting 50 caliber and 20 millimeter machine guns.  He 
claims that he experiences a continuous occurrence of ringing 
in his ears daily.  He acknowledges that he was not diagnosed 
with tinnitus in service but claims that on numerous 
occasions he was provided medications to control ear pain and 
canal drainage.  He testified in July 2007 that he had 
ringing in his ear in service when he was stationed on a 
carrier due to the ship's engine and the jet sounds of the 
squadron.  He currently also experienced tinnitus.  According 
to the veteran's personnel file, he served as a personnelman 
and on several occasions was deployed on aircraft carriers, 
the U.S.S. Saratoga and the U.S.S. George Washington.  The 
veteran is competent to state that he was exposed to noise 
trauma in service and that he currently experiences tinnitus.  
However, a medical opinion as to the etiology of the 
veteran's claimed tinnitus is needed to decide the claim.  
Thus, further development is needed prior to appellate 
review.  38 C.F.R. § 3.159(c)(4). 

The veteran also seeks service connection for depression.  
Service medical records show treatment in service for 
depression.  At his retirement examination he reported a 
history of having or having had depression.  There were no 
comments provided by the medical examiner.  The psychiatric 
clinical evaluation was normal.  Post-service, VA outpatient 
treatment records show in March 2006 that the veteran was 
being followed for depression.  A March 2007 entry for a 
psychiatric consult reflects that it was a first time 
psychiatric visit and the diagnoses included dysthymia, rule 
out bipolar disorder, and a history of major depression.  
Thus, further development is needed prior to appellate review 
to determine whether any current depression is related to the 
inservice treatment.  38 C.F.R. § 3.159(c)(4).

In addition, the veteran seeks service connection for 
osteoarthritis.  Service medical records show complaints of 
back pain at his entrance examination which were not 
considered disabling.  He had complaints of joint pain in 
service.  When seen for a kidney stone in 1979 the past 
medical history and review of systems listed arthritis.  He 
sought treatment on several occasions for back pain diagnosed 
as muscle strain.  At an orthopedic consult in November 1984 
the diagnosis was chronic low back pain.  After hurting his 
back when moving a box in February 1987, he sought treatment 
in May 1987 and was diagnosed with mechanical low back pain.  
At his retirement examination in December 1998 he reported 
having or having had arthritis and recurrent back pain.  
There were no comments related to his history.  The clinical 
evaluation was normal.  Post service the veteran has 
complained of joint pain of the back, elbows, and knee with 
occasional slight swelling.  Private medical records show a 
diagnosis of osteoarthritis in June 2004 and a March 2007 VA 
entry reflects a diagnosis of degenerative arthritis.  
Further development is needed prior to appellate review to 
determine whether any current complaints are related to the 
inservice complaints.  38 C.F.R. § 3.159(c)(4).

In addition, service medical records show that after sinus 
surgery in service, the veteran had a secondary infection of 
a left tear duct and underwent surgical drainage for it.  The 
veteran claims that his eyesight is blurry, and, whenever he 
has a cold, mucous comes out of his tear duct and there is 
air flow.  In March 2006, the veteran complained that his 
left eye was always tearing.  The veteran should be afforded 
an examination to ascertain if there are current residuals 
from the dacryocystorhinostomy performed in service due to 
acquired obstruction of the left nasolacrimal tear duct.  
38 C.F.R. § 3.159(c)(4).

Service medical records show that in 1979 the veteran was 
seen for a kidney stone and also had hematuria of unknown 
etiology.  In March 1993, the veteran passed a kidney stone 
on the right but the stone was not recovered.  At his 
December 1998 retirement examination he reported having or 
having had kidney stone or blood in urine.  He testified in 
July 2007 that he continued to get kidney stones and 
sometimes had blood in his urine.  Further development is 
needed prior to appellate review.  38 C.F.R. § 3.159(c)(4).

The veteran also seeks service connection for bilateral 
cellulitis of the feet.  Service medical records show that in 
August 1975 he complained of left ankle pain and the 
observation was bilateral cellulitis.  He was admitted to a 
ward.  In October 1975 he complained of bilateral foot pain.  
After examination by a medical officer, there was no evidence 
of cellulitis noted.  The veteran testified in July 2007 that 
he was hospitalized during boot camp for cellulitis.  His 
feet and legs got swollen and he couldn't march.  Later in 
his service, it returned.  It was swollen and sometimes he 
could not walk because of pain on the bottom of his feet.  He 
testified that it appeared intermittently.  On examination in 
March 2006, he reported on and off swelling of his feet.  
Further development is needed prior to appellate review.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
current nature and etiology of the claimed 
tinnitus.  The claims folder must be made 
available to the examiner and the review 
should be noted in the examination report.  
The examiner should state whether the 
veteran has tinnitus.  If tinnitus is 
shown, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current tinnitus 
originated during service or is otherwise 
related to service.

2.  Schedule the veteran for a mental 
disorders examination.  The claims folder 
must be made available to the examiner and 
the review should be noted in the 
examination report.  For any current 
mental disorder diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
diagnosed mental disorder originated 
during service or is otherwise related to 
service.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the diagnosed 
degenerative arthritis to include the 
back, elbows and knee.  The claims folder 
must be made available to the examiner and 
the review should be noted in the 
examination report.  The examiner should 
state whether the veteran has a bilateral 
elbow, hands, back, or knee disability or 
disability of any other claimed joints.  
If a joint disability, to include 
arthritis, of any joint claimed is shown, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current joint disability originated 
during service or is otherwise related to 
service; or, if it is a congenital 
condition or pre-existed service and was 
aggravated therein.

4.  Schedule the veteran for an eye 
examination to determine if there are 
current residuals from the 
dacryocystorhinostomy performed in service 
due to acquired obstruction of the left 
nasolacrimal tear duct.  The claims folder 
must be made available to the examiner and 
the review should be noted in the 
examination report.  The examiner should 
fully describe any current findings of the 
left eye, to include tearing of the left 
eye, and provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current left eye condition is a residual 
of the surgery performed on the left eye 
or of the obstruction of the nasolacrimal 
left tear duct during service or is 
otherwise related to service.  

5.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of a claimed 
bladder and a kidney disorder.  The claims 
folder must be made available to the 
examiner and the review should be noted in 
the examination report.  The examiner 
should state whether the veteran has a 
kidney or bladder disorder.  If a kidney 
or bladder disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current kidney or bladder disorder 
originated during service or is otherwise 
related to service.  

6.  Schedule the veteran for a VA podiatry 
examination to determine the nature and 
etiology of the claimed bilateral 
cellulitis of the feet.  The claims folder 
must be made available to the examiner and 
the review should be noted in the 
examination report.  The examiner should 
state whether the veteran has a bilateral 
foot disorder claimed as bilateral 
cellulitis and manifested by on and off 
swelling of both feet.  If a bilateral 
foot disability is diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
bilateral foot disability originated 
during service or is otherwise related to 
service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


